DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection set forth.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3, 5-10, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. US (2018/0144139) in view of Rodriguez Bravo et al. US (2020/0314116), and further in view of Li US (2018/0270219).   

Regarding Claim 1, Cheng discloses an apparatus (see Fig. 1, IoT Device Risk Assessment System 106) comprising: a processor (see Para [0028] i.e., processor); and a memory (see Para’s [0028-0029] i.e., memory) coupled with the processor (see Para [0028]), the memory storing executable instructions (see Para’s [0028-0030]) that when executed by the processor (see Para [0030] i.e., A processor is considered to be “configured to execute a program”) cause the processor to effectuate operations comprising: obtaining an indication that a first device (see Fig. 1 i.e., IoT Device 104-1) is connected with a network (see Fig. 1 i.e., network 102), (see Para’s [0025-0027] & [0038] i.e., the IoT devices 104 are intended to represent devices with wired or wireless interfaces through which the IoT devices 104 can send and receive data over wired and wireless connections…The IoT devices 104 can include unique identifiers (i.e., “indication”) which can be used in transmission of data through a network. Unique identifiers of the IoT devices 104 can include identifiers created in accordance with IPv4 or identifiers created in accordance with IPv6, [0039-0040] i.e., A station can be referred to as a device with a media access control (MAC) address to a wireless medium that complies with IEEE 802.11 standard…In a specific implementation, the IoT devices 104 are configured to access network services & [0042-0043] i.e., IoT device risk assessment system 106 can send and receive data to and from IoT devices, [0051] i.e., a communication session in which the IoT device initiates communication, [0056] i.e., the IoT device risk assessment system 106 functions to maintain an instance of an IoT device as part of an IoT device profile (i.e., “indication”)…For example, if an IoT device begins communicating internally with another IoT device, then an instance of the IoT device can indicate that the IoT device is communicating internally with another IoT device, [0067] i.e., For example, an access log can include an identification (i.e., “indication”) of a user who utilized an IoT device, times when the user accessed the IoT device & [0074-0076] i.e., access log for an IoT device is obtained).  

see Fig. 1 i.e., IoT device 104-1 accesses the network 102 & Para’s [0051] & [0056]), obtaining redirected data traffic, (see Para [0042] i.e., For example, the IoT device risk assessment system 106 can receive outbound network traffic (i.e., “redirected data traffic”) sent from IoT devices over a VPN tunnel, [0069] i.e., the data flow management engine 204 can obtain data packets & [0071-0073]). 

wherein the redirected data traffic is from the first device intended for a physical second device, (see Fig. 1 i.e., communications from IoT Device 104-1 to IoT Device 104-n & Para’s [0038] i.e., IoT devices 104 can send and receive data over wired and wireless connections, [0042] i.e., For example, the IoT device risk assessment system 106 can receive outbound network traffic (i.e., outbound network traffic is from a first IoT device to a second IoT device) sent from IoT devices over a VPN tunnel & [0056] i.e., an IoT device begins communicating internally with another IoT device, [0069] & [0073] i.e., packets sent to and from IoT devices). 

Receiving, by a virtual network function (see Fig. 1, IoT Device Risk Assessment System 106 & Para’s [0033] i.e., cloud-based computing that provides virtualized computing resources, [0035], & [0042-0043]) of the apparatus, the redirected data traffic, (see Fig. 1 i.e., IoT Device Risk Assessment System 106 (i.e., “virtual network function”) simulates data traffic received from IoT devices 104-1-104-n & Para’s [0042] i.e., Portions of the IoT device risk assessment system 106 implemented remote from IoT devices can transmit and receive data to and from the IoT devices through virtual private network (hereinafter “VPN”) tunnels. For example, the IoT device risk assessment system can receive outbound network traffic sent from IoT devices over a VPN tunnel. Additionally, VPN tunnels through which the IoT device risk assessment system 106 can send and receive data can be maintained using dedicated networking equipment. For example, the IoT device risk assessment system 106 can send and receive data to and from IoT devices using dedicated routers (i.e., “virtual network function”) for communication with the IoT devices)

Wherein the virtual network function (see Fig. 1, IoT Device Risk Assessment System 106) is a replica of the physical second device (see Fig. 1 i.e., physical second Iot Device 104 & Para [0058] i.e., the IoT device risk assessment system 106 functions to maintain device profiles based on passive observation of IoT devices, [0109] i.e., the IoT device probing engine 504 functions to communicate with an IoT device in simulating (i.e., replica of physical second IoT device) an attack on the IoT device…Vulnerabilities determined based on the IoT device probing engine 504 simulating (i.e., replica of physical second IoT device) an attack on an IoT device can be used to assess a risk to an IoT device  [0112] i.e., vulnerability determination engine 508 is intended to represent an engine that functions (i.e., replica of physical second IoT device) to determine vulnerabilities of IoT devices & [0194-0198] i.e., The IoT device can be probed by sending data packets to the IoT device to simulate (i.e., replica of IoT device) an attack on the IoT device & [0201] i.e., the IoT device risk assessment system 1908 in intended to represent a system that functions to asses IoT device risks).  
see Fig. 1, IoT Device Risk Assessment System 106), actions of the physical second device, (see Para’s [0058] i.e., IoT device risk assessment system 106 analyzing data packets transmitted to and from IoT devices, [0069], [0109] i.e., In a specific implementation, the IoT device probing engine 504 functions to communicate with an IoT device in simulating an attack on the IoT device for purposes of assessing a risk level of the IoT device, [0111-0113] i.e., IoT device risk levels are assessed using packet analysis. For example, IoT history data stored in the IoT device history database 506 can be generated through analysis of headers of data packets sent to and from IoT devices, [0126], [0194-0198] i.e., simulate an attack on the IoT device, & [0201-0202]) & Fig. 1 i.e., IoT Device Risk Assessment System 106 (i.e., “virtual network function”) simulates data traffic received from IoT devices 104-1-104-n & Para’s [0042] i.e., Portions of the IoT device risk assessment system 106 implemented remote from IoT devices can transmit and receive data to and from the IoT devices through virtual private network (hereinafter “VPN”) tunnels. For example, the IoT device risk assessment system can receive outbound network traffic sent from IoT devices over a VPN tunnel. Additionally, VPN tunnels through which the IoT device risk assessment system 106 can send and receive data can be maintained using dedicated networking equipment. For example, the IoT device risk assessment system 106 can send and receive data to and from IoT devices using dedicated routers (i.e., “virtual network function”) for communication with the IoT devices)

see Para’s [0058], [0111-0112], & [0194-0198]), determining a risk score for the redirected data traffic; (see Para [0041] i.e., In the example of Fig. 1, the IoT device risk assessment system 106 is intended to represent a system that functions to determine risk levels (i.e., “risk score”) of IoT devices. A risk for an IoT device, as used in this paper, indicates a level or levels of vulnerability in a network an IoT device introduces in accessing network services through the network, [0044-0047] i.e., IoT device risk assessment system 106 functions to determine risk levels of IoT devices according to IoT device risk factors related to applications used by IoT devices in accessing network services & [0053] i.e., the IoT device risk assessment system 106 functions to determine risk levels of IoT devices according to IoT device risk factors related to security characteristics of data traffic in providing IoT devices network service access & [0059-0060] i.e., vulnerability score assigned to the IoT device & [0073]).

and based on the risk score (see Para’s [0041] & [0044-0047]), sending instructions to the user of the device, (see Para [0064] i.e., the IoT device risk assessment system 106 functions to present risk assessment data to a user & [0066] i.e., the IoT device risk assessment system 106 presents risk assessment data indicating the risk levels assigned to the IoT devices 104 to a user associated with the IoT devices 104 & [0128]).  

Cheng does not disclose wherein the physical second device is associated with a vehicle, and wherein the risk score is based on a threat level of one or more actions 

Rodriguez Bravo discloses wherein a physical second device is associated with a vehicle, (see Fig. 1 i.e., Vehicle 108 may be a physical second device & Para’s [0002-0003] i.e., (i) classifying network communications received at a set of communication ports within a vehicle, [0036-0040] i.e., autonomous vehicle, & [0045])

Rodriguez Bravo discloses determining a risk score for redirected data traffic to the physical second device associated with the vehicle (see Fig. 2 i.e., steps S275 & S290 & Para’s [0002-0003] i.e., (i) classifying network communications received at a set of communication ports within a vehicle, [0036-0039] i.e., monitor network communications on the identified ports, [0040] i.e., risk level assigned to recorded communications. Risk level refers to the likelihood that a recorded communication will negatively impact the security of the vehicle & [0045] i.e., risk exposure score for the vehicle)

and wherein a risk score (see Fig. 2 i.e., steps S275 & S290) is based on a threat level of one or more actions of the simulated actions that would be taken by the physical second device, (see Para’s [0002-0003] i.e., i.e., (i) classifying network communications received at a set of communication ports within a vehicle; (ii) determining a risk level for network communications having target classifications, [0038] i.e., Certain communications are of highest concern for security, such as combating attempts to interfere with the operations of an autonomous vehicle, [0040] i.e., risk level mod 375 assigns a risk level to recoded communications. Risk level refers to the likelihood that a recorded communication will negatively impact the security of the vehicle (i.e., “actions”), [0041] i.e., where impact level mod 380 (i.e., “threat level”) assigns an impact level to recorded communications. Impact level refers to the likely extent or harm or damage caused by the potentially harmful communications (i.e., “actions”).…In this example, impact level mod 380 determines the extent to which high-risk content may cause harm or damage to the vehicle, passengers, pedestrians, or surroundings (i.e., “actions”). High-risk content is content assigned a risk level above a pre-defined threshold of risk, [0042-0043] i.e., suspicion score calculated for the classified communications, [0045] i.e., The risk exposure score is the highest suspicion score for any port within the vehicle at a particular time. In that way, only one high suspicion communication serves to drive particular automobile interference responses. The term “interference response,” as used herein, refers to a responsive action for remediation of the effects of a potentially harmful communication and/or blocking or preventing the potentially harmful communication from causing harm to the surrounding environment, whether pedestrians, other vehicles, or property and to persons within the vehicle & [0046] i.e., Interference response actions according to the calculated risk exposure score of the vehicle)

and based on the risk score (see Fig. 2, S290 & Para’s [0045-0046]), sending instructions (see Fig. 2, S295 includes sending instructions to prevent traffic to the vehicle & Para [0046]) to not allow data traffic from the first device to be sent to the physical second device (see Fig. 2 i.e., step S295 & Para’s [0045] & [0046] i.e., response mod 395 takes an interference response according to the calculated risk exposure score of the vehicle. Interference response actions include…ignoring remote commands (i.e., “not allow data traffic” to be sent), disabling remote command capability…prompting (i.e., instructions) for and/or requiring a user-approval of incoming remote commands…blocking or dropping a particular connection associated with the risk exposure score (i.e., “not allow data traffic” to be sent)…blocking or dropping all communications (i.e., “not allow data traffic” to be sent) until a safe, or otherwise suitable, risk exposure score is calculated…sending an alert (i.e., “instructions”) to a passenger, or user). 

(Rodriguez Bravo suggests taking interference response actions based on the determined risk score of the vehicle in which “interference response” refers to a responsive action for remediation of the effects of a potentially harmful communication and/or blocking or preventing the potentially harmful communication from causing harm see Para [0045])).   

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the simulation of redirected traffic from the first device intended to the physical second device for determine risk levels associated with the IoT devices disclosed in Cheng to be simulated for a physical second device such as a vehicle as disclosed in the teachings of Rodriguez Bravo who discloses determining a risk score for redirected traffic from a first device intended to a physical second device associated with a vehicle because the motivation lies in Rodriguez Bravo for taking interference response actions based on the determined risk score of the vehicle by taking a responsive action for remediation of the effects of a potentially harmful communication and/or blocking or preventing the potentially harmful communication from causing harm to the surrounding environment, whether pedestrians, other vehicles, or property and to persons within the vehicle. 

While Cheng discloses the IoT Device Risk Assessment System 106 is a virtual computing platform operating on a cloud-based computing system that provides virtualized computing which may be a virtual network function (see Fig. 1, IoT Device Risk Assessment System 106 & Para’s [0033] i.e., cloud-based computing that provides virtualized computing resources, [0035], & [0042-0043]), the combination of Cheng in view of Rodriguez Bravo does not explicitly disclose a virtual network function. However the claim feature would be rendered obvious in view of Li US (2018/0270219).  

see Fig. 3 & Para [0027])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the IoT Device Risk Assessment System 106 which is a virtual computing platform operating on a cloud-based computing system that provides virtualized computing as disclosed in Cheng in view of Rodriguez Bravo to include a virtual network function (VNF) for performing the simulation such as the VNF included in the server device disclosed in Li who discloses a server device 310 including one or more computing devices capable of operating in a cloud computing environment includes a virtual network function (VNF) because the motivation lies in Li for configuring a virtual network function (VNF) that is able to simulate a physical computing device for achieving efficient management and simulation the device. 

Regarding Claim 2, the combination of Cheng in view of Rodriguez Bravo, and further in view of Li discloses the apparatus of claim 1, wherein the first device is a mobile device, (Cheng, see Fig. 1, IoT Device 104-1 & Para’s [0038] i.e., Examples of IoT devices include mobile devices & [0039-0040]).  

Regarding Claim 3, the combination of Cheng in view of Rodriguez Bravo, and further in view of Li discloses the apparatus of claim 1, wherein the obtaining the redirected data Cheng, see Para [0042]) is further based on the first device running multiple other applications that are not related to an application that originated the data traffic, (Cheng, see Para’s [0035], [0045-0046] i.e., the IoT device risk assessment system 106 functions to determine risk levels of IoT devices according to IoT device risk factors related to applications used by IoT devices in accessing network services. Applications used by IoT devices in accessing network services can include applications residing, at least in part, at an IoT device and capable of being executed as part of the IoT device accessing network services & [0055], & [0080] i.e., a system log can include applications executed at an IoT device)  

Regarding Claim 5, the combination of Cheng in view of Rodriguez Bravo, and further in view of Li discloses the apparatus of claim 1, wherein the physical second device is an internet of things device, (Cheng, see Fig. 1, IoT Device 104-n & Para’s [0038-0040]).   

Regarding Claim 6, the combination of Cheng in view of Rodriguez Bravo, and further in view of Li discloses the apparatus of claim 1, the operations further comprising altering the data traffic and sending the altered data traffic, (Cheng, see Para [0069] i.e., the data flow management engine 204 can forward data packets after deep packet inspection has been performed on the data packets)  

Regarding Claim 7, the combination of Cheng in view of Rodriguez Bravo, and further in view of Li discloses the apparatus of claim 1, the operations further comprising sending an alert to a third device to remedy the replica of the second device (Cheng, see Para [0066] & Rodriguez Bravo see Para [0046] i.e., sending an alert to a passenger or user), wherein the remedy comprises sending an updated replica to the second device, (Li, see Para [0126] i.e., For example, if an IoT device performs poorly in response to a simulated attack, then the IoT device profiling engine 608 can generate a device profile (i.e., “updated replica”) for the IoT device indicating that the IoT device is vulnerable to the attack). 

Regarding Claim 8, Cheng discloses a computer readable storage medium (see Para [0030] i.e., computer-readable storage medium) storing computer executable instructions that when executed by a computing device (see Fig. 1, IoT Device Risk Assessment System 106) cause said computing device to effectuate operations comprising: obtaining an indication that a first device (see Fig. 1 i.e., IoT Device 104-1) is connected with a network (see Fig. 1 i.e., network 102), (see Para’s [0025-0027] & [0038] i.e., the IoT devices 104 are intended to represent devices with wired or wireless interfaces through which the IoT devices 104 can send and receive data over wired and wireless connections…The IoT devices 104 can include unique identifiers (i.e., “indication”) which can be used in transmission of data through a network. Unique identifiers of the IoT devices 104 can include identifiers created in accordance with IPv4 or identifiers created in accordance with IPv6, [0039-0040] i.e., A station can be referred to as a device with a media access control (MAC) address to a wireless medium that complies with IEEE 802.11 standard…In a specific implementation, the IoT devices 104 are configured to access network services & [0042-0043] i.e., IoT device risk assessment system 106 can send and receive data to and from IoT devices, [0051] i.e., a communication session in which the IoT device initiates communication, [0056] i.e., the IoT device risk assessment system 106 functions to maintain an instance of an IoT device as part of an IoT device profile (i.e., “indication”)…For example, if an IoT device begins communicating internally with another IoT device, then an instance of the IoT device can indicate that the IoT device is communicating internally with another IoT device, [0067] i.e., For example, an access log can include an identification (i.e., “indication”) of a user who utilized an IoT device, times when the user accessed the IoT device & [0074-0076] i.e., access log for an IoT device is obtained).  

based on the first device connecting with the network (see Fig. 1 i.e., IoT device 104-1 accesses the network 102 & Para’s [0051] & [0056]), obtaining redirected data traffic, (see Para [0042] i.e., For example, the IoT device risk assessment system 106 can receive outbound network traffic (i.e., “redirected data traffic”) sent from IoT devices over a VPN tunnel, [0069] i.e., the data flow management engine 204 can obtain data packets & [0071-0073]). 

wherein the redirected data traffic is from the first device intended for a physical second device, (see Fig. 1 i.e., communications from IoT Device 104-1 to IoT Device 104-n & Para’s [0038] i.e., IoT devices 104 can send and receive data over wired and wireless connections, [0042] i.e., For example, the IoT device risk assessment system 106 can receive outbound network traffic (i.e., outbound network traffic is from a first IoT device to a second IoT device) sent from IoT devices over a VPN tunnel & [0056] i.e., an IoT device begins communicating internally with another IoT device, [0069] & [0073] i.e., packets sent to and from IoT devices). 

Receiving, by a virtual network function (see Fig. 1, IoT Device Risk Assessment System 106 & Para’s [0033] i.e., cloud-based computing that provides virtualized computing resources, [0035], & [0042-0043]) of the apparatus, the redirected data traffic, (see Fig. 1 i.e., IoT Device Risk Assessment System 106 (i.e., “virtual network function”) simulates data traffic received from IoT devices 104-1-104-n & Para’s [0042] i.e., Portions of the IoT device risk assessment system 106 implemented remote from IoT devices can transmit and receive data to and from the IoT devices through virtual private network (hereinafter “VPN”) tunnels. For example, the IoT device risk assessment system can receive outbound network traffic sent from IoT devices over a VPN tunnel. Additionally, VPN tunnels through which the IoT device risk assessment system 106 can send and receive data can be maintained using dedicated networking equipment. For example, the IoT device risk assessment system 106 can send and receive data to and from IoT devices using dedicated routers (i.e., “virtual network function”) for communication with the IoT devices)

 Wherein the virtual network function (see Fig. 1, IoT Device Risk Assessment System 106) is a replica of the physical second device (see Fig. 1 i.e., physical second IoT Device 104 & Para [0058] i.e., the IoT device risk assessment system 106 functions to maintain device profiles based on passive observation of IoT devices, [0109] i.e., the IoT device probing engine 504 functions to communicate with an IoT device in simulating (i.e., replica of physical second IoT device) an attack on the IoT device…Vulnerabilities determined based on the IoT device probing engine 504 simulating (i.e., replica of physical second IoT device) an attack on an IoT device can be used to assess a risk to an IoT device  [0112] i.e., vulnerability determination engine 508 is intended to represent an engine that functions (i.e., replica of physical second IoT device) to determine vulnerabilities of IoT devices & [0194-0198] i.e., The IoT device can be probed by sending data packets to the IoT device to simulate (i.e., replica of IoT device) an attack on the IoT device & [0201] i.e., the IoT device risk assessment system 1908 in intended to represent a system that functions to asses IoT device risks).  

Simulating, using the redirected data traffic by the virtual network function (see Fig. 1, IoT Device Risk Assessment System 106), actions of the physical second device, (see Para’s [0058] i.e., IoT device risk assessment system 106 analyzing data packets transmitted to and from IoT devices, [0069], [0109] i.e., In a specific implementation, the IoT device probing engine 504 functions to communicate with an IoT device in simulating an attack on the IoT device for purposes of assessing a risk level of the IoT device, [0111-0113] i.e., IoT device risk levels are assessed using packet analysis. For example, IoT history data stored in the IoT device history database 506 can be generated through analysis of headers of data packets sent to and from IoT devices, [0126], [0194-0198] i.e., simulate an attack on the IoT device, & [0201-0202]) & Fig. 1 i.e., IoT Device Risk Assessment System 106 (i.e., “virtual network function”) simulates data traffic received from IoT devices 104-1-104-n & Para’s [0042] i.e., Portions of the IoT device risk assessment system 106 implemented remote from IoT devices can transmit and receive data to and from the IoT devices through virtual private network (hereinafter “VPN”) tunnels. For example, the IoT device risk assessment system can receive outbound network traffic sent from IoT devices over a VPN tunnel. Additionally, VPN tunnels through which the IoT device risk assessment system 106 can send and receive data can be maintained using dedicated networking equipment. For example, the IoT device risk assessment system 106 can send and receive data to and from IoT devices using dedicated routers (i.e., “virtual network function”) for communication with the IoT devices)

based on the simulating (see Para’s [0058], [0111-0112], & [0194-0198]), determining a risk score for the redirected data traffic, (see Para [0041] i.e., In the example of Fig. 1, the IoT device risk assessment system 106 is intended to represent a system that functions to determine risk levels (i.e., “risk score”) of IoT devices. A risk for an IoT device, as used in this paper, indicates a level or levels of vulnerability in a network an IoT device introduces in accessing network services through the network, [0044-0047] i.e., IoT device risk assessment system 106 functions to determine risk levels of IoT devices according to IoT device risk factors related to applications used by IoT devices in accessing network services & [0053] i.e., the IoT device risk assessment system 106 functions to determine risk levels of IoT devices according to IoT device risk factors related to security characteristics of data traffic in providing IoT devices network service access & [0059-0060] i.e., vulnerability score assigned to the IoT device & [0073])

and based on the risk score (see Para’s [0041] & [0044-0047]), sending instructions to the user of the device, (see Para [0064] i.e., the IoT device risk assessment system 106 functions to present risk assessment data to a user & [0066] i.e., the IoT device risk assessment system 106 presents risk assessment data indicating the risk levels assigned to the IoT devices 104 to a user associated with the IoT devices 104 & [0128]).  

Cheng does not disclose wherein the physical second device is associated with a vehicle, and wherein the risk score is based on a threat level of one or more actions of the simulated actions that would be taken by the physical second device, and based on the risk score, sending instructions to not allow data traffic from the first device to be sent to the physical second device. However the claim features would be rendered obvious in view of Rodriguez Bravo et al. US (2020/0314116). 

Rodriguez Bravo discloses wherein a physical second device is associated with a vehicle, (see Fig. 1 i.e., Vehicle 108 may be a physical second device & Para’s [0002-0003] i.e., (i) classifying network communications received at a set of communication ports within a vehicle, [0036-0040] i.e., autonomous vehicle, & [0045])

Rodriguez Bravo discloses determining a risk score for redirected data traffic to the physical second device associated with the vehicle (see Fig. 2 i.e., steps S275 & S290 & Para’s [0002-0003] i.e., (i) classifying network communications received at a set of communication ports within a vehicle, [0036-0039] i.e., monitor network communications on the identified ports, [0040] i.e., risk level assigned to recorded communications. Risk level refers to the likelihood that a recorded communication will negatively impact the security of the vehicle & [0045] i.e., risk exposure score for the vehicle)

and wherein a risk score (see Fig. 2 i.e., steps S275 & S290) is based on a threat level of one or more actions of the simulated actions that would be taken by the physical second device, (see Para’s [0002-0003] i.e., i.e., (i) classifying network communications received at a set of communication ports within a vehicle; (ii) determining a risk level for network communications having target classifications, [0038] i.e., Certain communications are of highest concern for security, such as combating attempts to interfere with the operations of an autonomous vehicle, [0040] i.e., risk level mod 375 assigns a risk level to recoded communications. Risk level refers to the likelihood that a recorded communication will negatively impact the security of the vehicle (i.e., “actions”), [0041] i.e., where impact level mod 380 (i.e., “threat level”) assigns an impact level to recorded communications. Impact level refers to the likely extent or harm or damage caused by the potentially harmful communications (i.e., “actions”).…In this example, impact level mod 380 determines the extent to which high-risk content may cause harm or damage to the vehicle, passengers, pedestrians, or surroundings (i.e., “actions”). High-risk content is content assigned a risk level above a pre-defined threshold of risk, [0042-0043] i.e., suspicion score calculated for the classified communications, [0045] i.e., The risk exposure score is the highest suspicion score for any port within the vehicle at a particular time. In that way, only one high suspicion communication serves to drive particular automobile interference responses. The term “interference response,” as used herein, refers to a responsive action for remediation of the effects of a potentially harmful communication and/or blocking or preventing the potentially harmful communication from causing harm to the surrounding environment, whether pedestrians, other vehicles, or property and to persons within the vehicle & [0046] i.e., Interference response actions according to the calculated risk exposure score of the vehicle)

and based on the risk score (see Fig. 2, S290 & Para’s [0045-0046]), sending instructions (see Fig. 2, S295 includes sending instructions to prevent traffic to the vehicle & Para [0046]) to not allow data traffic from the first device to be sent to the physical second device (see Fig. 2 i.e., step S295 & Para’s [0045] & [0046] i.e., response mod 395 takes an interference response according to the calculated risk exposure score of the vehicle. Interference response actions include…ignoring remote commands (i.e., “not allow data traffic” to be sent), disabling remote command capability…prompting (i.e., instructions) for and/or requiring a user-approval of incoming remote commands…blocking or dropping a particular connection associated with the risk exposure score (i.e., “not allow data traffic” to be sent)…blocking or dropping all communications (i.e., “not allow data traffic” to be sent) until a safe, or otherwise suitable, risk exposure score is calculated…sending an alert (i.e., “instructions”) to a passenger, or user). 

(Rodriguez Bravo suggests taking interference response actions based on the determined risk score of the vehicle in which “interference response” refers to a responsive action for remediation of the effects of a potentially harmful communication and/or blocking or preventing the potentially harmful communication from causing harm to the surrounding environment, whether pedestrians, other vehicles, or property and to persons within the vehicle (see Para [0045])).   

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the simulation of redirected traffic from the first device intended to the physical second device for determine risk levels associated with the IoT devices disclosed in Cheng to be simulated for a physical second device such as a vehicle as disclosed in the teachings of Rodriguez Bravo who discloses determining a risk score for redirected traffic from a first device intended to a physical second device associated with a vehicle because the motivation lies in Rodriguez Bravo for taking interference response actions based on the determined risk score of the vehicle by taking a responsive action for remediation of the effects of a potentially harmful communication and/or blocking or preventing the potentially harmful communication from causing harm to the surrounding environment, whether pedestrians, other vehicles, or property and to persons within the vehicle. 
see Fig. 1, IoT Device Risk Assessment System 106 & Para’s [0033] i.e., cloud-based computing that provides virtualized computing resources, [0035], & [0042-0043]), the combination of Cheng in view of Rodriguez Bravo does not explicitly disclose a virtual network function. However the claim feature would be rendered obvious in view of Li US (2018/0270219).  

(Li discloses a server device 310 including one or more computing devices capable of operating in a cloud computing environment includes a virtual network function (VNF) that simulates a physical computing device (e.g., a server device, a user device, a network device, etc.) (see Fig. 3 & Para [0027])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the IoT Device Risk Assessment System 106 which is a virtual computing platform operating on a cloud-based computing system that provides virtualized computing as disclosed in Cheng in view of Rodriguez Bravo to include a virtual network function (VNF) for performing the simulation such as the VNF included in the server device disclosed in Li who discloses a server device 310 including one or more computing devices capable of operating in a cloud computing environment includes a virtual network function (VNF) because the motivation lies in Li for configuring a virtual network function (VNF) that is able to simulate a physical computing device for achieving efficient management and simulation the device. 
Cheng, see Para [0042]) is further based on the first device being proximate to the physical second device, (Cheng, see Para [0054-0055] i.e., risk levels determined based on physical location of an IoT device & [0067-0068] & [0072])
 
Regarding Claim 10, the combination of Cheng in view of Rodriguez Bravo, and further in view of Li discloses the computer readable storage medium of claim 8, wherein the obtaining the redirected data traffic (Cheng, see Para [0042]) is further based on the first device running multiple other applications that are not related to an application that originated the data traffic, (Cheng, see Para’s [0035], [0045-0046] i.e., the IoT device risk assessment system 106 functions to determine risk levels of IoT devices according to IoT device risk factors related to applications used by IoT devices in accessing network services. Applications used by IoT devices in accessing network services can include applications residing, at least in part, at an IoT device and capable of being executed as part of the IoT device accessing network services & [0055], & [0080] i.e., a system log can include applications executed at an IoT device)  

Regarding Claim 12, the combination of Cheng in view of Rodriguez Bravo, and further in view of Li discloses the computer readable storage medium of claim 8, wherein the Cheng, see Fig. 1, IoT Device 104-n & Para’s [0038-0040]).   

Regarding Claim 13, the combination of Cheng in view of Rodriguez Bravo, and further in view of Li discloses the computer readable storage medium of claim 8, the operations further comprising altering the data traffic and sending the altered data traffic, (Cheng, see Para [0069] i.e., the data flow management engine 204 can forward data packets after deep packet inspection has been performed on the data packets)  

Regarding Claim 14, the combination of Cheng in view of Rodriguez Bravo, and further in view of Li discloses the computer readable storage medium of claim 8, the operations further comprising sending an alert to a third device to remedy the replica of the second device (Cheng, see Para [0066] & Rodriguez Bravo see Para [0046] i.e., sending an alert to a passenger or user), wherein the remedy comprises sending an updated replica to the second device, (Li, see Para [0126] i.e., For example, if an IoT device performs poorly in response to a simulated attack, then the IoT device profiling engine 608 can generate a device profile (i.e., “updated replica”) for the IoT device indicating that the IoT device is vulnerable to the attack). 

Regarding Claim 15, Cheng discloses a system comprising: one or more processors (see Para [0028] i.e., processor); and memory (see Para’s [0028-0029] i.e., memory) coupled with the one or more processors (see Para [0028]), the memory storing executable instructions (see Para’s [0028-0030]) that when executed by the one or more see Para [0030] i.e., A processor is considered to be “configured to execute a program”) cause the one or more processors to effectuate operations comprising: obtaining an indication that a first device (see Fig. 1 i.e., IoT Device 104-1) is connected with a network (see Fig. 1 i.e., network 102), (see Para’s [0025-0027] & [0038] i.e., the IoT devices 104 are intended to represent devices with wired or wireless interfaces through which the IoT devices 104 can send and receive data over wired and wireless connections…The IoT devices 104 can include unique identifiers (i.e., “indication”) which can be used in transmission of data through a network. Unique identifiers of the IoT devices 104 can include identifiers created in accordance with IPv4 or identifiers created in accordance with IPv6, [0039-0040] i.e., A station can be referred to as a device with a media access control (MAC) address to a wireless medium that complies with IEEE 802.11 standard…In a specific implementation, the IoT devices 104 are configured to access network services & [0042-0043] i.e., IoT device risk assessment system 106 can send and receive data to and from IoT devices, [0051] i.e., a communication session in which the IoT device initiates communication, [0056] i.e., the IoT device risk assessment system 106 functions to maintain an instance of an IoT device as part of an IoT device profile (i.e., “indication”)…For example, if an IoT device begins communicating internally with another IoT device, then an instance of the IoT device can indicate that the IoT device is communicating internally with another IoT device, [0067] i.e., For example, an access log can include an identification (i.e., “indication”) of a user who utilized an IoT device, times when the user accessed the IoT device & [0074-0076] i.e., access log for an IoT device is obtained).  

based on the first device connecting with the network (see Fig. 1 i.e., IoT device 104-1 accesses the network 102 & Para’s [0051] & [0056]), obtaining redirected data traffic, (see Para [0042] i.e., For example, the IoT device risk assessment system 106 can receive outbound network traffic (i.e., “redirected data traffic”) sent from IoT devices over a VPN tunnel, [0069] i.e., the data flow management engine 204 can obtain data packets & [0071-0073]). 

wherein the redirected data traffic is from the first device intended for a second device, (see Fig. 1 i.e., communications from IoT Device 104-1 to IoT Device 104-n & Para’s [0038] i.e., IoT devices 104 can send and receive data over wired and wireless connections, [0042] i.e., For example, the IoT device risk assessment system 106 can receive outbound network traffic (i.e., outbound network traffic is from a first IoT device to a second IoT device) sent from IoT devices over a VPN tunnel & [0056] i.e., an IoT device begins communicating internally with another IoT device, [0069] & [0073] i.e., packets sent to and from IoT devices). 

Receiving, by a virtual network function (see Fig. 1, IoT Device Risk Assessment System 106 & Para’s [0033] i.e., cloud-based computing that provides virtualized computing resources, [0035], & [0042-0043]) of the apparatus, the redirected data traffic, (see Fig. 1 i.e., IoT Device Risk Assessment System 106 (i.e., “virtual network function”) simulates data traffic received from IoT devices 104-1-104-n & Para’s [0042] i.e., Portions of the IoT device risk assessment system 106 implemented remote from IoT devices can transmit and receive data to and from the IoT devices through virtual private network (hereinafter “VPN”) tunnels. For example, the IoT device risk assessment system can receive outbound network traffic sent from IoT devices over a VPN tunnel. Additionally, VPN tunnels through which the IoT device risk assessment system 106 can send and receive data can be maintained using dedicated networking equipment. For example, the IoT device risk assessment system 106 can send and receive data to and from IoT devices using dedicated routers (i.e., “virtual network function”) for communication with the IoT devices)

 Wherein the virtual network function (see Fig. 1, IoT Device Risk Assessment System 106) is a virtual replica of the second device (see Fig. 1 i.e., physical second Iot Device 104 & Para [0058] i.e., the IoT device risk assessment system 106 functions to maintain device profiles based on passive observation of IoT devices, [0109] i.e., the IoT device probing engine 504 functions to communicate with an IoT device in simulating (i.e., replica of physical second IoT device) an attack on the IoT device…Vulnerabilities determined based on the IoT device probing engine 504 simulating (i.e., replica of physical second IoT device) an attack on an IoT device can be used to assess a risk to an IoT device  [0112] i.e., vulnerability determination engine 508 is intended to represent an engine that functions (i.e., replica of physical second IoT device) to determine vulnerabilities of IoT devices & [0194-0198] i.e., The IoT device can be probed by sending data packets to the IoT device to simulate (i.e., replica of IoT device) an attack on the IoT device & [0201] i.e., the IoT device risk assessment system 1908 in intended to represent a system that functions to asses IoT device risks).  

Simulating, using the redirected data traffic by the virtual network function (see Fig. 1, IoT Device Risk Assessment System 106), actions of the second device, (see Para’s [0058] i.e., IoT device risk assessment system 106 analyzing data packets transmitted to and from IoT devices, [0069], [0109] i.e., In a specific implementation, the IoT device probing engine 504 functions to communicate with an IoT device in simulating an attack on the IoT device for purposes of assessing a risk level of the IoT device, [0111-0113] i.e., IoT device risk levels are assessed using packet analysis. For example, IoT history data stored in the IoT device history database 506 can be generated through analysis of headers of data packets sent to and from IoT devices, [0126], [0194-0198] i.e., simulate an attack on the IoT device, & [0201-0202]) & Fig. 1 i.e., IoT Device Risk Assessment System 106 (i.e., “virtual network function”) simulates data traffic received from IoT devices 104-1-104-n & Para’s [0042] i.e., Portions of the IoT device risk assessment system 106 implemented remote from IoT devices can transmit and receive data to and from the IoT devices through virtual private network (hereinafter “VPN”) tunnels. For example, the IoT device risk assessment system can receive outbound network traffic sent from IoT devices over a VPN tunnel. Additionally, VPN tunnels through which the IoT device risk assessment system 106 can send and receive data can be maintained using dedicated networking equipment. For example, the IoT device risk assessment system 106 can send and receive data to and from IoT devices using dedicated routers (i.e., “virtual network function”) for communication with the IoT devices)

based on the simulating (see Para’s [0058], [0111-0112], & [0194-0198]), determining a risk score for the redirected data traffic; (see Para [0041] i.e., In the example of Fig. 1, the IoT device risk assessment system 106 is intended to represent a system that functions to determine risk levels (i.e., “risk score”) of IoT devices. A risk for an IoT device, as used in this paper, indicates a level or levels of vulnerability in a network an IoT device introduces in accessing network services through the network, [0044-0047] i.e., IoT device risk assessment system 106 functions to determine risk levels of IoT devices according to IoT device risk factors related to applications used by IoT devices in accessing network services & [0053] i.e., the IoT device risk assessment system 106 functions to determine risk levels of IoT devices according to IoT device risk factors related to security characteristics of data traffic in providing IoT devices network service access & [0059-0060] i.e., vulnerability score assigned to the IoT device & [0073])

and based on the risk score (see Para’s [0041] & [0044-0047]), sending instructions to the user of the device, (see Para [0064] i.e., the IoT device risk assessment system 106 functions to present risk assessment data to a user & [0066] i.e., the IoT device risk assessment system 106 presents risk assessment data indicating the risk levels assigned to the IoT devices 104 to a user associated with the IoT devices 104 & [0128]).  

Cheng does not disclose wherein the second device is associated with an autonomous vehicle, and wherein the risk score is based on a threat level of one or more actions of the simulated actions that would be taken by the physical second device, and based on the risk score, sending instructions to not allow data traffic from the first device to be sent to the physical second device. However the claim features would be rendered obvious in view of Rodriguez Bravo et al. US (2020/0314116). 

Rodriguez Bravo discloses wherein a second device is associated with an autonomous vehicle, (see Fig. 1 i.e., Vehicle 108 may be a physical second device & Para’s [0002-0003] i.e., (i) classifying network communications received at a set of communication ports within a vehicle, [0036-0040] i.e., autonomous vehicle, & [0045])

Rodriguez Bravo discloses determining a risk score for redirected data traffic to the second device associated with the vehicle (see Fig. 2 i.e., steps S275 & S290 & Para’s [0002-0003] i.e., (i) classifying network communications received at a set of communication ports within a vehicle, [0036-0039] i.e., monitor network communications on the identified ports, [0040] i.e., risk level assigned to recorded communications. Risk level refers to the likelihood that a recorded communication will negatively impact the security of the vehicle & [0045] i.e., risk exposure score for the vehicle)

and wherein a risk score (see Fig. 2 i.e., steps S275 & S290) is based on a threat level of one or more actions of the simulated actions that would be taken by the autonomous vehicle, (see Para’s [0002-0003] i.e., i.e., (i) classifying network communications received at a set of communication ports within a vehicle; (ii) determining a risk level for network communications having target classifications, [0038] i.e., Certain communications are of highest concern for security, such as combating attempts to interfere with the operations of an autonomous vehicle, [0040] i.e., risk level mod 375 assigns a risk level to recoded communications. Risk level refers to the likelihood that a recorded communication will negatively impact the security of the vehicle (i.e., “actions”), [0041] i.e., where impact level mod 380 (i.e., “threat level”) assigns an impact level to recorded communications. Impact level refers to the likely extent or harm or damage caused by the potentially harmful communications (i.e., “actions”).…In this example, impact level mod 380 determines the extent to which high-risk content may cause harm or damage to the vehicle, passengers, pedestrians, or surroundings (i.e., “actions”). High-risk content is content assigned a risk level above a pre-defined threshold of risk, [0042-0043] i.e., suspicion score calculated for the classified communications, [0045] i.e., The risk exposure score is the highest suspicion score for any port within the vehicle at a particular time. In that way, only one high suspicion communication serves to drive particular automobile interference responses. The term “interference response,” as used herein, refers to a responsive action for remediation of the effects of a potentially harmful communication and/or blocking or preventing the potentially harmful communication from causing harm to the surrounding environment, whether pedestrians, other vehicles, or property and to persons within the vehicle & [0046] i.e., Interference response actions according to the calculated risk exposure score of the vehicle)

and based on the risk score (see Fig. 2, S290 & Para’s [0045-0046]), sending instructions (see Fig. 2, S295 includes sending instructions to prevent traffic to the vehicle & Para [0046]) to not allow data traffic from the first device to be sent to the autonomous vehicle (see Fig. 2 i.e., step S295 & Para’s [0045] & [0046] i.e., response mod 395 takes an interference response according to the calculated risk exposure score of the vehicle. Interference response actions include…ignoring remote commands (i.e., “not allow data traffic” to be sent), disabling remote command capability…prompting (i.e., instructions) for and/or requiring a user-approval of incoming remote commands…blocking or dropping a particular connection associated with the risk exposure score (i.e., “not allow data traffic” to be sent)…blocking or dropping all communications (i.e., “not allow data traffic” to be sent) until a safe, or otherwise suitable, risk exposure score is calculated…sending an alert (i.e., “instructions”) to a passenger, or user). 

see Para [0045])).   

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the simulation of redirected traffic from the first device intended to the physical second device for determine risk levels associated with the IoT devices disclosed in Cheng to be simulated for a physical second device such as a vehicle as disclosed in the teachings of Rodriguez Bravo who discloses determining a risk score for redirected traffic from a first device intended to a physical second device associated with a vehicle because the motivation lies in Rodriguez Bravo for taking interference response actions based on the determined risk score of the vehicle by taking a responsive action for remediation of the effects of a potentially harmful communication and/or blocking or preventing the potentially harmful communication from causing harm to the surrounding environment, whether pedestrians, other vehicles, or property and to persons within the vehicle. 

While Cheng discloses the IoT Device Risk Assessment System 106 is a virtual computing platform operating on a cloud-based computing system that provides virtualized computing which may be a virtual network function (see Fig. 1, IoT Device Risk Assessment System 106 & Para’s [0033] i.e., cloud-based computing that provides virtualized computing resources, [0035], & [0042-0043]), the combination of Cheng in view of Rodriguez Bravo does not explicitly disclose a virtual network function. However the claim feature would be rendered obvious in view of Li US (2018/0270219).  

(Li discloses a server device 310 including one or more computing devices capable of operating in a cloud computing environment includes a virtual network function (VNF) that simulates a physical computing device (e.g., a server device, a user device, a network device, etc.) (see Fig. 3 & Para [0027])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the IoT Device Risk Assessment System 106 which is a virtual computing platform operating on a cloud-based computing system that provides virtualized computing as disclosed in Cheng in view of Rodriguez Bravo to include a virtual network function (VNF) for performing the simulation such as the VNF included in the server device disclosed in Li who discloses a server device 310 including one or more computing devices capable of operating in a cloud computing environment includes a virtual network function (VNF) because the motivation lies in Li for configuring a virtual network function (VNF) that is able to simulate a physical computing device for achieving efficient management and simulation the device. 

Regarding Claim 16, the combination of Cheng in view of Rodriguez Bravo, and further in view of Li discloses the system of claim 15, wherein the obtaining the redirected data traffic (Cheng, see Para [0042]) is further based on the first device being proximate to Cheng, see Para [0054-0055] i.e., risk levels determined based on physical location of an IoT device & [0067-0068] & [0072]) 

Regarding Claim 17, the combination of Cheng in view of Rodriguez Bravo, and further in view of Li discloses the system of claim 15, wherein the obtaining the redirected data traffic is further based on the first device running multiple other applications that are not related to an application that originated the data traffic, (Cheng, see Para’s [0035], [0045-0046] i.e., the IoT device risk assessment system 106 functions to determine risk levels of IoT devices according to IoT device risk factors related to applications used by IoT devices in accessing network services. Applications used by IoT devices in accessing network services can include applications residing, at least in part, at an IoT device and capable of being executed as part of the IoT device accessing network services & [0055], & [0080] i.e., a system log can include applications executed at an IoT device).  

Regarding Claim 19, the combination of Cheng in view of Rodriguez Bravo, and further in view of Li discloses the system of claim 15, wherein the first device is an internet of things device, (Cheng, see Fig. 1, IoT Device 104-n & Para’s [0038-0040]).   
 
Regarding Claim 20, the combination of Cheng in view of Rodriguez Bravo, and further in view of Li discloses the system of claim 15, the operations further comprising sending an alert to a third device to remedy the replica of the second device (Cheng, see Para [0066] & Rodriguez Bravo see Para [0046] i.e., sending an alert to a passenger or user), wherein the remedy comprises sending an updated replica to the second device, (Li, see Para [0126] i.e., For example, if an IoT device performs poorly in response to a simulated attack, then the IoT device profiling engine 608 can generate a device profile (i.e., “updated replica”) for the IoT device indicating that the IoT device is vulnerable to the attack). 

3.	Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. US (2018/0144139) in view of Rodriguez Bravo et al. US (2020/0314116), and further in view of Li US (2018/0270219)  as applied to claims 1 and 8 above, and further in view of Zhang et al. US (2020/0213287). 

Regarding Claims 4 and 11, the combination of Cheng in view of Rodriguez Bravo, and further in view of Li discloses the apparatus and the computer readable storage medium of claims 1 and 8, wherein the physical second device is an autonomous vehicle (Rodriguez Bravo, see Fig.1 i.e., vehicle 108 & Para [0045]) and the one or more actions of the simulated actions is an increase in speed of the autonomous vehicle (Rodriguez Bravo, see Fig.1 i.e., vehicle 108 & Para’s [0042] i.e., impact level for a particular vehicle traveling a particular route may consider increased speed & [0045] i.e., blocking harmful communication from causing harm to the surrounding environment & [0046] i.e., physically stopping travel of the vehicle may be in consideration of increased speed which may cause harm to the environment), but does not explicitly disclose the threat of one or more actions of the simulated actions is 

Zhang discloses monitoring the threat of one or more actions of simulated actions of a vehicle is an increase in speed (see Para [0100] i.e., monitoring module 944 can monitor the operation condition of the vehicle based on speed sensor…For example, threat mitigation module 946 can determine, based on the speed sensor data, that there is a high risk that the vehicle will collide with an obstacle in its current trajectory, and can control ECUs 910 to automatically apply the brakes on the vehicle).

(Zhang suggests a high risk of the vehicle colliding with an obstacle in its current trajectory is based on the speed of the vehicle (see Para [0100])).  

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the threat of one or more actions of the simulated actions of the vehicle disclosed in Cheng in view of Rodriguez Bravo, and further in view of Li to include an increase in speed based on the teachings of Zhang monitoring the threat of one or more actions of simulated actions of a vehicle is an increase in speed because the motivation lies in Zhang for mitigating a high risk of the vehicle colliding with an obstacle in its current trajectory is based on the increase of speed of the vehicle.  

s 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. US (2018/0144139) in view of Rodriguez Bravo et al. US (2020/0314116), and further in view of Li US (2018/0270219)  as applied to claims 15 above, and further in view of Baughman et al. US (2020/0076831). 

Regarding Claim 18, the combination of Cheng in view of Rodriguez Bravo, and further in view of Li discloses the system of claim 15, wherein the first device and second devices include Iot devices (Cheng, see Fig. 1 & Para [0026]), but does not disclose wherein the first device is a second autonomous vehicle. However the claim limitation would be rendered obvious in view of Baughman et al. US (2020/0076831).

Baughman discloses wherein a first device is a second autonomous vehicle, (Baughman discloses IoT Devices A-C may be an autonomous vehicle see Fig. 1 & Para’s [0017] i.e., the IoT can be a network of physical devices which can be transportation devices (e.g., vehicles) [0018] i.e., The IoT has applications in many industries such as, but not limited to…transportation (e.g., autonomous vehicles) & [0034] i.e., Device A 120, device B 126, and device C 132 can be similar or dissimilar IoT devices such as, but not limited to…vehicles). 

(Baughman suggests detecting and mitigating malicious attacks among the Internet of Things (IoT) devices (see Para’s [0001], [0016], & [0019-0020])).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ADNAN BAIG/Primary Examiner, Art Unit 2461